Citation Nr: 1109739	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-26 435	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to January 1946.  He received the Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) arises from a November 2008 rating action that denied a T/R.

In January 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of failed back syndrome status post laminectomy with low back pain, evaluated as 50% disabling; right thigh gunshot wound residuals affecting Muscle Group XIII, evaluated as 40% disabling; and right hand shell fragment wound residuals, assigned a noncompensable evaluation; the combined disability rating is 70%. 

3.  The combined percentage rating for the veteran's service-connected disabilities meets the minimum schedular criteria for the grant of T/R, but those disabilities alone do not prevent him from obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the grant of T/R have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.1, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  

A January 2008 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his T/R claim, and of what was needed to establish entitlement thereto.  Thereafter, he was afforded opportunities to respond.  Thus, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support his claim, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the latter 2008 RO letter provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claim, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2008 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by the claimant.  As indicated above, all 3 content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the January 2008 document fully meeting the VCAA's notice requirements was furnished to the Veteran prior to the November 2008 rating action on appeal.      

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Board finds that pertinent rating information was furnished to the Veteran in the June 2009 Statement of the Case, and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability and effective date information in the January 2008 letter.    
 
Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, including VA and private records up to 2011.  The Veteran was afforded a comprehensive VA examination in October 2008.  A transcript of the veteran's January 2011 Board hearing testimony has been associated with the claims folder and considered in adjudicating this claim.
 
Significantly, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In August 2008, he stated that he had no other information or evidence to submit in connection with his claim.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matter on appeal. 

Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60% or more, or as a result of 2 or more disabilities, provided at least       1 disability is ratable at 40% or more, and there is sufficient additional service-connected disability to bring the combined rating to 70% or more.  38 C.F.R.         §§ 3.340, 3.341, 4.16(a).  

The Veteran contends that his service-connected disabilities prevent him from securing and following any substantially-gainful employment.  He asserts that he has 3 years of college education, work experience in mechanical engineering, and last worked in June 2003 as a real estate broker.  He gave testimony to that effect at the January 2011 Board hearing, claiming inability to work due to back and right leg and hand problems.  He stated that his back disability restricted his mobility and prevented him from prolonged sitting and standing.

In this case, the veteran's combined service-connected disabilities are evaluated as 70% disabling.  He thus meets the minimum percentage requirements for a T/R under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that a T/R may not be granted unless a veteran is unable to secure and follow a substantially gainful occupation by reason of such service-connected disabilities.  Moreover, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to met the percentage standards set forth in 38 C.F.R. § 4.16(a), should be submitted to the VA Director of the Compensation and Pension Service for extraschedular consideration.

The central inquiry is whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or the impairment resulting from non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the veteran's service-connected back and right leg and hand disabilities alone prevent him from securing and following any substantially-gainful employment.  Rather, a review of the comprehensive medical records from 2007 to 2011 shows that those service-connected disabilities did not render him incapable of performing the physical and mental acts required by some type of employment.

Medical records of J. Q., M.D., show regular evaluation of the Veteran for lumbar spinal stenosis and treatment with injections from March 2007 to March 2008.  In March 2007, gait was stable and station normal.  In April, he walked with a cane.  In May, the Veteran reported that his pain had completely resolved.  In November, he complained of low back pain, and he walked with a limp.  On examination, the lumbosacral spine was moderately painful to palpation.  The assessments were chronic pain syndrome and lumbar spinal stenosis.  In early March 2008, the Veteran complained of low back pain and pain down the legs, mainly on the right side.  On examination, he walked with a cane.  Examination of the lumbosacral spine showed moderate to severe pain on palpation.  In late March, the Veteran reported that his pain had improved greatly.  He walked with a cane.      

On January 2008 examination, the Veteran complained of pain in both lower extremities.  M. P., M.D.,'s impression was peripheral neuropathy secondary to type 2 diabetes.

January 2008 examination by R. v. S., M.D., showed symptomatic venous insufficiency with varicose veins, cramps, pain, and heaviness.  A history of deep venous thrombosis, 3-vessel coronary artery disease with stents, high blood pressure, and dyslipidemia was noted.

On February 2008 neurological examination, the Veteran complained of heaviness in the legs and chronic low back pain.  He gave a history of 2 bouts of right leg deep venous thrombosis over the past year.  A past medical history of diabetes, hypertension, and elevated cholesterol was noted.  Current examination showed no weakness of the arms or legs on direct muscle testing.  

February 2008 electromyographic and nerve conduction studies by M. G., M.D., noted a 1-year history of type 2 diabetes and bilateral leg and foot pain and numbness.  Examination revealed severe sensory motor axonal polyneuropathy. 

February 2008 magnetic resonance imaging of the lumbar spine by C. J., M.D., revealed post-surgical changes at L4-5 with moderate bilateral foraminal stenosis and mild central canal stenosis; mild canal and bilateral foraminal encroachment at L3-4; and spondylosis of the remainder of the lumbar spine.

March 2008 examination by Dr. M. G. showed good strength in the veteran's arms and legs.

On May 2008 VA outpatient examination, the veteran's feet were warm and dry.  On musculoskeletal examination, the peripheral joints were not enlarged.  There was no limitation of motion of the spine and no sciatica.  The impressions included hypertension, diabetes, chronic back pain, and neuropathy.

On October 2008 VA examination, the Veteran complained of right knee pain, stiffness, and weakness; right thigh muscle pain; and back pain.  He stated that he could stand for 5 minutes, and walk 30 feet until he had to stop, and thereafter resume until back pain was severe.  No incapacitating episodes of spine disease were noted.  There was a history of a high-velocity shrapnel missile injury to Muscle Group 13 of the right thigh.  The wound was not a through-and-through injury, and there were no associated bone, nerve, vascular, or tendon injuries.  

On current examination, gait and posture were normal.  There was right knee tenderness, and no crepitation, grinding, instability, or abnormal patella, meniscus, or tendons.  Right knee range of motion was from 0 to 130 degrees, and X-rays revealed arteriosclerotic changes of vessel walls, and were otherwise normal. 

There was 5/5 right thigh muscle strength, and no tissue loss.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no residuals of nerve, tendon, or bone damage, and no muscle herniation, or loss of deep fascia or muscle substance.  No joint motion was limited by muscle disease or injury.  X-rays revealed an intact femur; metallic shrapnel fragments were visualized.  The pain in the posterior knee or distal femur was noted to be related to metallic foreign objects in the distal femur muscles.  

Right wrist flexion and extension, right hand finger abduction, and thumb opposition were each 5/5.  Muscle tone was normal, and there was no muscle atrophy.

There were no abnormal spinal curvatures.  There was no thoracic sacrospinalis spasm, atrophy, tenderness, or weakness.  There was guarding and pain with motion.  Muscle tone was normal, and there was no muscle atrophy.  On thoraco-lumbar spine range of motion testing, flexion was from 0 to 50 degrees, extension from 0 to 20 degrees, lateral flexion from 0 to 15 degrees bilaterally, and rotation from 0 to 25 degrees bilaterally.  There was no objective evidence of pain on active range of motion.  The diagnosis was lumbar spine post-laminectomy syndrome.  

There was no knee joint diagnosis, and the examiner opined that the knee and right thigh muscle shrapnel injury had no effects on the veteran's usual daily activities.  The examiner opined that the veteran's back disability had a severe effect on his ability to shop, but had no effect on his ability to do chores, exercise, participate in sports and recreation, travel, feed, bathe, dress, toilet, and groom.  The Veteran was noted to be retired from his job as a commercial investment broker.  The examiner opined that these disabilities did not affect the veteran occupationally, as he did not need to walk very far to observe a property, and he could drive and speak on the telephone, and sit at a desk to complete paperwork and contracts.
  
On May 2009 VA outpatient examination, the Veteran felt well and had no complaints.  A review of systems revealed complaints of chronic back pain and bilateral lower extremity neuropathy.  On examination, there was no limitation of motion of the spine.  The impressions were hypertension, diabetes, hyperlipidemia, coronary artery disease, and degenerative joint disease.  

On January 2011 examination, J. S., M.D., noted that the Veteran suffered from carpal tunnel syndrome in both hands, as well as significant Dupuytren's contractures.

On that record, the Board finds that the veteran's service-connected back and right leg and hand disabilities alone do not render him incapable of performing the physical and mental acts required by some type of gainful employment.  While his back disability has restricted and limited his ability to shop, on October 2008 VA  examination the physician opined that his knee and right thigh muscle shrapnel injury had no effects on his usual daily activities, and that his back disability had no effect on his ability to do chores, exercise, participate in sports and recreation, travel, feed, bathe, dress, toilet, and groom.  The Veteran was noted to be retired from his job as a commercial investment broker, and the examiner opined that these disabilities did not affect him occupationally, as he did not need to walk very far to observe a property, and he could drive and speak on the telephone, and sit at a desk to complete paperwork and contracts.

The Board thus finds that the veteran's service-connected back and right hand and leg disabilities alone do not render him incapable of performing the physical and mental acts required by some type of gainful employment.  In this regard, impairment as a result of his significant non-service-connected cardiovascular, diabetic, and varicose vein disabilities with peripheral neuropathy and carpal tunnel syndrome may not be considered in evaluating his entitlement to a T/R.  

Additionally, the Board finds that there is no showing that the veteran's service-connected back and right leg and hand disabilities reflect so exceptional or unusual a disability picture as to warrant the assignment of a T/R on an extraschedular basis pursuant to the provisions of 38 C.F.R. §§ 3.321(b)(1) or 4.16(b).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that available schedular criteria are inadequate.  Second, if the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the schedular criteria are inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires extraschedular consideration.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for a T/R are inadequate.  As noted above, the veteran's service-connected disabilities consist of failed back syndrome status post laminectomy with low back pain, evaluated as 50% disabling; right thigh gunshot wound residuals affecting Muscle Group XIII, evaluated as 40% disabling; and right hand shell fragment wound residuals, assigned a noncompensable evaluation; the combined disability rating is 70%. Inasmuch as he thus meets the minimum percentage requirements for a T/R under 38 C.F.R. § 4.16(a), 38 C.F.R. § 4.16(b) is not for application in this case, as it provides for submission to the VA Director of the Compensation and Pension Service for extraschedular consideration only cases of veterans who are unemployable by reason of service-connected disabilities, and who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).

Moreover, the Board further observes that the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In this case, the veteran's symptoms and clinical findings as documented in medical reports, noted in detail above, do not objectively show that his back and right leg and hand disabilities alone markedly interfere with employment (i.e., beyond that contemplated in the schedular criteria), or require frequent periods of hospitalization, or otherwise render impractical the application of the regular schedular standards.  On October 2008 VA examination, the veteran's last back surgery was noted to have been a laminectomy in 1999.
               
In short, there is nothing in the record to indicate that a T/R is warranted on an extraschedular basis.  See Van Hoose, 4 Vet. App. at 363 (noting that a disability rating itself is recognition that industrial capabilities are impaired).  The Board points out that a percentage schedular disability rating for a service-connected disability represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim for a T/R must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


